Citation Nr: 1204684	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-38 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability characterized by episodes of an altered mental state, including a seizure disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and an acquaintance




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from April 1969 to January 1972.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the appellant's claim of service connection for a seizure disorder.  

In December 2010, the appellant and an acquaintance testified at a Board hearing at the RO.  In February 2011, the Board remanded the issue of entitlement to service connection for a seizure disorder to the RO for additional evidentiary development.  

As set forth in more detail below, given the evidence assembled pursuant to the Board's February 2011 remand, and in light of the appellant's recent contentions, another remand of this matter is unfortunately required.  This matter is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

Moreover, in an attempt to clarify the appellant's claim, ensure that his multiple theories are fully considered, and avoid yet another remand, the Board has recharacterized the issue on appeal more broadly, from entitlement to service connection for a seizure disorder to entitlement to service connection for a disability characterized by episodes of an altered mental state, to include a seizure disorder.  

In that regard, the Board notes that pursuant to its February 2011 remand instructions, the appellant underwent VA medical examination in March 2011 at which the examiner concluded that there was no objective evidence that the appellant had a seizure disorder.  Following the issuance of the June 2011 Statement of the Case, in November 2011, the appellant's representative submitted a brief in which he appeared to argue that, rather than a seizure disorder, the appellant's reported episodes of an altered mental state were representative of a traumatic brain injury or posttraumatic stress disorder (PTSD).  See Boggs v. Peake, 520 F.3d 1330, 1334 (2008) (holding that claims based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims); but see Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record, as "[m]ultiple diagnoses may represent [a] subjective difference of opinion as to the nature of one condition").  A review of the record indicates that the issues of entitlement to service connection for traumatic brain injury and PTSD have not yet been considered by the RO and must be addressed prior to further appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Also in the November 2011 written arguments, in addition to referring to claims of service connection for traumatic brain injury and a psychiatric disability, including PTSD, the appellant's representative appeared to contend that a June 2008 rating decision denying service connection for hearing loss and tinnitus was clearly and unmistakably erroneous.  Inasmuch as these matters similarly have not been adjudicated by the RO, the Board does not have jurisdiction over them.  They are therefore referred to the RO for appropriate action.  


REMAND

In essence, the appellant claims to suffer from a disability characterized by chronic "episodes" of an altered mental state in which his mind goes blank and he is unable to think, talk, read or write.  The record shows that in clinical settings and in statements submitted in connection with his claims for VA compensation, the appellant has reported various dates of onset for his claimed episodes, ranging from 1971 to 1975.  

The appellant has also offered multiple etiological theories for his claimed episodes, ranging from Agent Orange exposure in Vietnam to an "air conducted concussion" he reports sustaining an in-service incident in which he recalls being in close proximity to another soldier who detonated a grenade because he was dissatisfied with the Army.  

The Board notes that the appellant's service treatment records are entirely negative for complaints or findings of a seizure disorder or any condition characterized by episodes of an altered mental state.  In pertinent part, these records show that in July 1971, the appellant sought treatment at the troop medical clinic, claiming that he had recently fallen from a motorcycle and had sustained various injuries, including a fractured skull.  X-ray studies were performed, however, which showed that his skull was normal.  The appellant was diagnosed as having a fracture of the left hand.  

The appellant's remaining service treatment records are entirely negative for pertinent complaints, injuries, or abnormalities.  At his November 1971 military separation medical examination, neurologic and psychiatric evaluation was normal.  Additionally, in connection with the examination, the appellant completed a report of medical history on which he specifically denied having or ever having had epilepsy or fits, periods of unconsciousness, dizziness or fainting spells, hearing loss, or a head injury.  

The most probative post-service evidence currently associated with the record on appeal shows that the appellant first sought medical treatment for his claimed episodes in 1995.  During a March 1995 VA Agent Orange registry examination, the appellant reported that in 1975, three years after his separation from active service, he began to experience "episodes" of one minute in duration in which his mind went blank.  He reported that in the last two years, however, his episodes had increased in duration and now lasted 15 to 20 minutes.  Objective examination revealed no abnormalities.  The appellant was referred for a fee basis neurologic evaluation.  Records from the private neurologist show that the appellant underwent extensive diagnostic testing, including an EEG, CT scan, and carotid duplex studies, but these tests failed to reveal any objective neurologic abnormalities.  

Additional VA and private clinical records show that the appellant has been repeatedly evaluated on several subsequent occasions in connection with his claimed episodes.  Diagnostic testing, including PET and CT scans of the head; multiple EEGs, including an ambulatory Digitrace EEG and a 24-hour closed circuit television EEG monitoring; as well as neuropsychological testing, have all reportedly revealed no objective indication of a seizure disorder or epileptiform discharges.  Nonetheless, the appellant has continued to claim that he experiences these chronic episodes and multiple diagnostic impressions and assessments are contained in the post-service medical records, including profound periods of inattention and absent mindedness due to psychogenic unresponsiveness; questionable seizure disorder; depressive disorder; borderline intellectual functioning; possible neurological deficits; altered mental state of uncertain etiology; history of near syncope; spells of alteration in mental status, probably due to anxiety/panic disorder; depersonalization disorder; and, more recently, PTSD.  

Based on the available record, the Board finds that the nature and etiology of the appellant's claimed disability remains unclear, to include whether it is causally related to his active service or any incident therein.  Under these circumstances, another VA medical examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Additionally, the Board notes that the record on appeal may be incomplete.  Although the record shows that the appellant initially reported first receiving medical treatment for his claimed episodes in 1995, more recently, he has reported that he received treatment at the VA Medical Center (VAMC) in Clarksburg, West Virginia, beginning in 1982 and at the Parkersburg, West Virginia, VA outpatient clinic in 1987.  See e.g. March 2011 statement from the appellant.  The record shows that the RO has requested clinical records from these facilities.  The Parkersburg facility responded that their records were maintained by the Clarksburg VAMC.  The records provided by the Clarksburg VAMC, however, date no earlier than March 1995 and the records custodian did not expressly indicate whether earlier treatment records did not exist or were not available.  To ensure VA has met its duty to assist, additional action is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011) (VA is required to make "as many requests as are necessary" to obtain relevant records in the custody of a Federal department or agency and may end its efforts "only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile").  

Finally, the Board notes that since the RO last considered the appellant's claim, he has submitted additional evidence directly to the Board without a waiver of initial RO review.  38 C.F.R. § 20.1304 (2011) (providing that any pertinent evidence submitted by the appellant must be referred to RO for review, unless this procedural right is waived by the appellant); see also 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2011) (providing for the issuance of a Supplemental Statement of the Case where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior Supplemental Statement of the Case).  This additional evidence includes an August 2011 private clinical record in which the appellant's physician assessed him as having chronic, intractable, and frequent spells of alteration in mental status, probably representing a partial seizure disorder or less likely a complicated neurovascular syndrome; as well as history of traumatic brain injury with subsequent development of PTSD.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the Clarksburg VAMC or other appropriate repository of records for the purpose of ensuring that all available records corresponding to the appellant's treatment for his claimed episodes have been secured, to include any existing records of treatment at the Clarksburg VAMC for the period from 1982 to March 1995, and at the Parkersburg VA outpatient clinic for the period from 1987 to March 1995.  

The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO is unable to obtain the records, a written statement to that effect should be included in the record and the RO must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the appellant with appropriate notice. 

2.  After the above records, if any, are secured, the appellant should be scheduled for a VA medical examination to determine the nature and etiology of any current disability characterized by episodes of an altered mental state, including a seizure disorder.  The claims folder must be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing his claims folder, the examiner should express an opinion as to the nature of the disability responsible for the appellant's claimed episodes.  In provided the requested diagnosis, the examiner should provide a supporting rationale, given the multiple other diagnostic impressions contained in the record, including a seizure disorder, a depressive disorder, anxiety/panic disorder, depersonalization disorder, PTSD, and history of traumatic brain injury.  

Regardless of the diagnosis provided for the appellant's claimed disability characterized by chronic episodes of an altered mental state, the examiner should provide an opinion at to whether it is at least as likely as not that any such disability is causally related to the appellant's active service or any incident therein, including the July 1971 motorcycle accident or the episode in which the appellant claims to have been in close proximity to a grenade explosion.  A supporting rationale must be provided.   

3.  After conducting any necessary notification and development actions, the RO should adjudicate the recently-raised issues of entitlement to service connection for traumatic brain injury and a psychiatric disability, including PTSD.  Additionally, the RO should consider whether a June 2008 rating decision denying service connection for hearing loss and tinnitus was clearly and unmistakably erroneous.  Finally, the RO should readjudicate the claim of entitlement to service connection for a disability characterized by episodes of an altered mental state, including a seizure disorder.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond. 

The case should then be returned to the Board for appropriate appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


